DETAILED ACTION

Election/Restrictions
Applicant’s election of invention of Group I, claims 1-5 in the reply filed on 12/02/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

This application is in condition for allowance except for the presence of claims 6-7 directed to an invention non-elected without traverse.  Accordingly, claims 6-7 have been cancelled.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Attorney David Ovedovitz on 02/12/2021.

The application has been amended as follows: 
In the Claims:
This listing of claims will replace all prior versions and listings of claims in the application.
Listing of Claims:



	a reaction chamber extending vertically from a lower side to an upper side;
	a material supply device which is connected to a central part on one end side of the vertically lower side inside the reaction chamber and supplies a material particle in the reaction chamber in the vertically upper side from a material supply port;
	a first electrode arrangement region which protrudes in an inward radial direction to be disposed on an inner peripheral wall in the reaction chamber which is vertically above the material supply device, and includes a plurality of lower electrodes to which AC power is applied;
	a second electrode arrangement region which protrudes in the inward radial direction to be disposed on the inner peripheral wall in the reaction chamber which is vertically above the first electrode arrangement region, and includes a plurality of upper electrodes to which AC power is applied;
	a collector which is connected to an other end side in the reaction chamber of the vertically upper side so as to collect fine particles;
	a power source which is capable of changing a frequency of the AC power applied to at least one of the plurality of lower electrodes included in the first electrode arrangement region or plurality of upper electrodes included in the second electrode arrangement region; and
	a controller which sets the frequency of the AC power applied to the plurality of lower electrodes as a frequency equal to or higher than the frequency of the AC power applied to the plurality of upper electrodes,
	wherein a fine particle is generated from the material particle by generating arc discharge by the lower electrode and the upper electrode, and generating plasma in the reaction chamber.

	2.  (Currently Amended)    The fine particle producing apparatus of Claim 1,
	wherein the plurality of lower electrodes plurality of upper electrodes plurality of lower electrodes plurality of upper electrodes

	3.  (Currently Amended)     The fine particle producing apparatus of Claim 1,
	wherein the plurality of lower electrodes plurality of upper electrodes

	4.  (Currently Amended)      The fine particle producing apparatus of Claim 3,
	wherein the plurality of lower electrodes plurality of upper electrodes

	5.  (Currently Amended)      The fine particle producing apparatus of Claim 1,
	wherein the plurality of upper electrodes plurality of lower electrodes plurality of lower electrodes plurality of upper electrodes the

6. – 7. (Cancelled)

The following is an examiner’s statement of reasons for allowance: Because the prior art references do not disclose a fine particle apparatus comprising the recited power source and controller in combination with other recited structures as claimed in claims 1-5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KISHOR MAYEKAR whose telephone number is (571)272-1339.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 5712728521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KISHOR MAYEKAR/Primary Examiner, Art Unit 1795